

Exhibit 10.1 - Non-Employee Director Compensation Summary
 
 
[LOGO]


                 
Non-Employee Director Compensation Summary
   
 
Base Retainer
Committee Lead Premium
Audit Committee Member Premium
Non-Executive Chairman
Sub Total Cash Compensation
Restricted Stock Grant Annualized
Lead/Chair RS Grant
     
Cash retainer for committee chairperson
Cash retainer for all Audit Committee Members - only
Cash retainer for Chairman of the Board
 
All Directors
RS premium for committee chairperson & chairman
                                   
Director
Committee other than Audit
$35,000.00
     
$35,000.00
7,000
 
Director
Audit Committee Member
$35,000.00
 
$2,000.00
 
$37,000.00
7,000
 
Finance Committee
Committee Chairperson
$35,000.00
$7,000.00
   
$42,000.00
7,000
500
Nominating & Corporate Governance Committee
Committee Chairperson
$35,000.00
$7,000.00
   
$42,000.00
7,000
500
Compensation Committee
Committee Chairperson
$35,000.00
$10,000.00
   
$45,000.00
7,000
1,000
Audit Committee
Committee Chairperson
$35,000.00
$15,000.00
$2,000.00
 
$52,000.00
7,000
1,500
Chairman of the Board
 
$35,000.00
   
$50,000.00
$85,000.00
7,000
5,000
 
 
 
   
 
 
 
 